Citation Nr: 1032617	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  99-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran served on active duty from December 1941 to April 
1942 and from March 1945 to May 1946.  He was a prisoner of war 
(POW) from April 9 to April 13, 1942.  The Veteran died in August 
1978.  The appellant is the widow of the Veteran.

In a March 2005 decision, the Board of Veterans' Appeals (Board) 
denied the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  An appeal followed to the 
United States Court of Appeals for Veterans Claims (Court), and 
the parties to that appeal thereafter jointly moved the Court to 
vacate the Board's decision of March 2005 and remand the matter 
to the Board for further action.  In June 2007, the Court entered 
a memorandum decision granting the parties' joint motion.

By a February 2008 decision, the Board remanded this case to the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Manila, the Republic of the Philippines, for additional 
development.  In a November 2008 decision, the Board once again 
remanded this case.  On February 3, 2009, the RO certified the 
appellant's appeal to the Board.       

In a March 2009 decision, the Board denied the appellant's claim 
for service connection for the cause of the Veteran's death.  The 
appellant appealed the March 2009 decision to the Court.  While 
this case was pending before the Court, the Office of General 
Counsel for VA, on behalf of VA, and the appellant, by and 
through her attorney-representative, filed a Joint Motion for 
Remand (Joint Motion), dated in October 2009.  In an Order, dated 
in November 2009, the Court granted the Joint motion, vacated the 
Board's March 2009 decision, and remanded the case, pursuant to 
38 U.S.C. § 7252(a), for compliance with the directive stipulated 
in the Joint Motion.  Copies of the Court's Order and the Joint 
Motion have been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to 38 U.S.C.A. § 7104(a), the appellant is entitled to 
"one review on appeal to the Secretary."  The Federal Circuit 
interpreted this "one review" to require that the Board remand 
a case to the agency of original jurisdiction prior to 
considering additional evidence to obtain appellant's waiver to 
conduct a review without such a remand.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  
In this case, the appellant was not provided with the statutory 
"one review" of all the evidence and an opportunity to respond 
to that review.          

In February 2008, after the Court's remand Order, the Board 
remanded the appellant's claim to the RO so that it could obtain 
an addendum to a 2004 Compensation and Pension (C&P) opinion.  
The addendum was obtained in April 2008, but the appellant's 
counsel did not receive a copy until January 21, 2009.  Counsel 
responded to the addendum on February 4, 2009, but the RO had 
returned the file to the Board on February 2, 2009.  

In the March 2009 decision, the Board recognized that in the 
February 4, 2009 letter from the appellant's attorney-
representative, he had stated that the April 2008 addendum was 
inadequate.  However, the Board noted that it was their 
determination that the April 2008 addendum complied with previous 
Board remands and was responsive to the pertinent aggravation 
question in the instant case.  Therefore, although cognizant of 
the attorney-representative's contention that the April 2008 VA 
medical opinion was inadequate, the Board concluded that the 
directives of the February and November 2008 Board remands were 
substantially satisfied and that the appeal was ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).       

In the October 2009 Joint Motion, the parties stated that after 
the Board had received the appellant's attorney-representative's 
letter in February 2009, the case should have been returned to 
the RO so that the appellant would have been provided with the 
statutory "one review" of all the evidence and an opportunity 
to respond to that review.  Had the RO considered and responded 
to the appellant's argument, she would have had the opportunity 
to respond to those reasons in her appeal to the Board.  Further, 
she would have also had the opportunity to obtain a private 
medical examination to address what she felt were inadequacies in 
the VA opinion.

In light of the above, the appellant's claim is remanded to the 
RO so that it can adjudicate the appellant's claim with the 
benefit of the 2008 addendum, respond to the appellant's 
assertions regarding the adequacy of the opinion, allow her to 
have an opportunity to respond to any determination the RO may 
make, and submit additional medical evidence before her claim is 
adjudicated by the Board.          

Accordingly, the case is REMANDED for the following action:

The RO should review the issue on appeal.  In 
doing so, the RO, should specifically review 
the February 2009 letter from the Veteran's 
attorney-representative in which he 
maintained that the April 2008 VA medical 
opinion was inadequate.  After completion of 
the above and any other development deemed 
necessary, the RO should re-adjudicate the 
issue on appeal.  If such action does not 
grant the benefit claimed, the RO should 
provide the appellant and her attorney-
representative a supplemental statement of 
the case (SSOC), which addresses all of the 
evidence received since the last SSOC was 
issued.  An appropriate period of time should 
then be allowed for response, before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


